Per Curiam.

We reject respondent’s arguments that the panel incorrectly admitted the statement of a co-conspirator and that relator did not prove the violations by clear and convincing evidence. Furthermore, we accept the findings, conclusions, and recommended sanction of the board. Accordingly, we indefinitely suspend respondent from the practice of law in Ohio and tax costs to him.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.